DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 28, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 5-9, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 5-9, regarding the amendments to claims 1 and 7:
Applicant provides that “Chen merely discloses that an OLED is formed on a transparent electrode 218 to complete an OLED panel, and Park merely discloses that a storage electrode is disposed at a same layer as a semiconductor layer” such that the combination of prior art do not disclose “wherein the source and the drain are set as an overlay layer of the first electrode layer and the second metal layer, the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device and an electrode constituting a pixel capacitor” as recited in claims 1 and 7.
It is noted that the limitations “wherein the source and the drain are set as an overlay layer of the first electrode layer and the second metal layer” contains 112 issues due to the claims 1 and 7 each reciting that “a source and/or a drain of each of the thin film transistors comprises a first electrode layer and a second metal layer” – it is therefore indefinite as to how the source and the drain are set as an overlay of elements which are comprise itself. For the purposes of compact prosecution, however, an interpretation is taken that the second metal layer overlays the first electrode layer which is disclosed by the prior art as seen in “Labeled Fig. 2C” of Jia.
Regarding conclusory statements separately directed towards Chen and Park, it is noted that the combination of references and not a single individual reference disclose the argued limitations of “the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device and an electrode constituting a pixel capacitor”;
particularly, see Chen Fig. 6 and [0018] element 218 extends to the light emitting area having an upper surface exposed between portions of element 220 to serve as an anode of an OLED device, and see Park Fig. 13 disclosing a second electrode layer element 157 under the light emitting area of element 370 overlapping the pixel electrode element 191 and OLED element 370 such that the anode of the OLED in the light emitting area is also a pixel capacitor electrode – the structure of a conductive pixel electrode and conductive storage electrode with insulating material in between forms a capacitor with the first electrode extension as one of the electrodes, with evidentiary prior art Ahn showing evidence that the conductor insulator conductor structure of a pixel electrode in a similar display device forms a capacitor and supportive motivation. 
Therefore, the combination of prior art disclose the limitations of at least independent claims 1 and 7; all arguments directed towards the same based on dependency are responded in kind.
Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3, 5-7, 9, and 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 1 and 7 each recite “the source and the drain are set as an overlay of the first electrode layer and the second metal layer”.
	Claims 1 and 7 also each recite “a source and/or a drain of each of the thin film transistors comprises a first electrode layer and a second metal layer”
	The claimed “source and/or drain” each comprise the first electrode layer and the second metal layer, but it is also required for the source and drain to be set as an overlay of the first electrode layer and the second metal layer – it is therefore indefinite as to how the source and the drain are set as an overlay of elements which are comprise itself.
	All claims depending on claims 1 and 7 incorporate the same issues.
	For the purposes of compact prosecution, despite the 112 issues, the interpretation will be taken that the second metal layer overlays the first electrode layer in the application of prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as obvious over Jia et al. (US 2013/0200377 A1), hereinafter as Jia, in view of Kikuchi et al. (US 2020/0111433 A1), hereinafter as Kikuchi, in view of Chen (US 2007/0072348 A1), in view of Park et al. (US 2017/0025447 A1), hereinafter as Park.
[Ning (US 2015/0303222 A1), and Ahn et al. (US 2006/0146245 A1), hereinafter as Ahn, are utilized herein as evidence]


    PNG
    media_image1.png
    715
    1371
    media_image1.png
    Greyscale

8.	Regarding Claim 1, insofar as the claim can be interpreted and understood despite the 112 issues, Jia discloses a display panel (see Figs. 1, 2A-2C, “Labeled Fig. 2C” above, and at least [0029] “a display panel”), comprising:
a substrate (element 110,111, see [0033] “the first substrate 110 may be, for example, a TFT array substrate” and [0048] “The TFT array substrate comprises the substrate 111”) and thin film transistors arrayed on the substrate (see [0048] “The TFT array substrate comprises the substrate 111 and the plurality of TFTs disposed thereon”);
wherein a source and/or a drain of each of the thin film transistors comprises a first electrode layer (labeled element “First Electrode Layer” of each of the element 116 side and 117 side, see [0042-0043] “a transparent and electrically conductive layer and a second metal layer” and Figs. 2B-2C transparent conductive electrode layer is formed and patterned to form portions of the source, drain, pixel electrodes, and common electrodes) and a second metal layer (labeled element “Second Metal Layer”, see [0044] “the second metal layer”), wherein:
the first electrode layer is a transparent electrode layer, and an electrode layer of the source or the drain extends to a pixel opening area of the display panel (see Fig. 2C and [0042-0043] electrode layer of the drain element 117 formed integrally with pixel electrode element 1151 extends to the pixel opening area, area not covered by at least the second metal layer, of the display panel);
each of the thin film transistors comprises an active layer (element 114, see [0041] “semiconductor layer 114”), a gate insulating layer (element 113, see [0039] “gate insulating layer 113”), a gate (element 112, see [0036] “gate electrodes 112”), the first electrode layer, and the second metal layer, which are disposed on the substrate (see “Labeled Fig. 2C” above), the second metal layer is disposed on a surface of the first electrode layer (see “Labeled Fig. 2C” above), and the source and the drain are formed after patterning stacked layers of the first electrode layer and the second metal layer (see “Labeled Fig. 2C” above the source and drain are patterned, have a pattern which are separate;
The language, term, or phrase “after patterning stacked layers”, is directed towards the process of forming the stacked layers of the source and the drain.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language “after patterning the stacked layers” only requires the stacked layers of the source and drain have select portions which are removed, which does not distinguish the invention from Jia, who teaches the structure as claimed.);
the source and the drain are set as an overlay layer of the first electrode layer and the second metal layer (see “Labeled Fig. 2C” above, element “Second Metal Layer” as an overlay above the element “First Electrode Layer”), the first electrode layer of the source or the drain extends to serve as a pixel electrode of a light-emitting device (see “Labeled Fig. 2C” above, first electrode layer of the drain extends to the light emitting area of the pixel electrode element 1151 to serve as a pixel electrode of a light-emitting device, see [0042] “pixel electrodes 1151”).
	Jia does not appear to explicitly disclose each of the thin film transistors comprises a light shielding layer, a patterned gate insulating layer, an interlayer insulating layer, the first electrode layer is disposed on a surface of the interlayer insulating layer; the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device and an electrode constituting a pixel capacitor.
	Kikuchi discloses (see Figs. 1-2) the thin film transistors are top gate [0082] “the first TFT 10 and the second TFT 20 each have a top-gate structure”), comprising a light shielding layer (see Figs. 1-2 element 9b, see [0088] “light blocking layer 9b”), a patterned gate insulating layer (element GI2, see [0078] “gate insulating layer GI2”), an interlayer insulating layer (element IL3, see [0075] “insulating layer IL3”), the first electrode layer is disposed on a surface of the interlayer insulating layer (electrode layer of elements 23 and 24 disposed on a surface of element IL3).
	The top gate thin film transistor, interlayer insulating layer, and the light shielding layer of Kikuchi are incorporated with Jia such that the thin film transistors are top gate having an interlayer insulating layer and light shielding layer. The combination discloses each of the thin film transistors comprises a light shielding layer, a patterned gate insulating layer, an interlayer insulating layer, the first electrode layer is disposed on a surface of the interlayer insulating layer (see Jia Fig. 2C light shielding layer replaces the location of the element 112, gate insulating layer on the active layer element 114 with the gate above, and the interlayer insulating layer covering the gate with the source and drain extending through openings to the active layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a light shielding layer, a patterned gate insulating layer, an interlayer insulating layer, the first electrode layer is disposed on a surface of the interlayer insulating layer as taught by Kikuchi as a light shielding layer, a patterned gate insulating layer, an interlayer insulating layer, the first electrode layer is disposed on a surface of the interlayer insulating layer of Jia because the combination allows for the light blocking layer to control a direction of light emission and can also control light from an external bottom surface (see Kikuchi Fig. 2);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known gate location structure with respect to the active layer in a display device for another to obtain predictable results, where the two are known alternatives (see evidentiary reference Ning Fig. 1(a) compared to Fig. 1(b) and [0045] “the type of the thin film transistor is not limited herein, it may be a top-gate type, or may be a bottom-gate type”);
Jia and Kikuchi do not appear to explicitly disclose the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device and an electrode constituting a pixel capacitor.
	Chen discloses wherein the display panel is an organic light emitting diode (OLED) display panel (see Fig. 6 and [0018] “OLED panel 600”), the pixel opening area corresponds to a light emitting area of the OLED display panel (pixel opening area between elements 220 corresponds to the light-emitting area, see [0018] “the light of the OLED 222 emits”), and an electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device (element 218 of the drain extends to the light emitting area to serve as an anode of the OLED device, see “an organic light emitting diode (OLED) is formed on the transparent electrode 218 to complete the OLED panel 600” – note the bottom electrode of an OLED is named “anode”).
The type of display as taught by Chen is incorporated as the type of display of Jia and Kikuchi. The combination discloses wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device (see Jia Fig. 2C the element 1151 extending from the drain side corresponds to Chen element 218).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device as taught by Chen as wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device of Jia and Kikuchi because the combination provides a cost effective display structure of an OLED type (see Chen [0020] “the present invention is able to decrease manufacturing costs and simplify the manufacturing process”);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known display type for another for which the two are provided as alternatives to obtain predictable results (see Chen [0020] “the present invention is able to decrease manufacturing costs and simplify the manufacturing process. In addition, the present invention can be applied in a low temperature polycrystalline silicon TFT (LTPS TFT) array LCD panel manufacturing process”).
Jia and Kikuchi and Chen do not appear to explicitly disclose the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor.
Park discloses the anode of an OLED to serve as an electrode constituting a pixel capacitor (see Fig. 13 anode element 191 of an OLED element 370 to serve as a first electrode constituting a pixel capacitor conductive element 191, insulator elements 180b,140, and second electrode conductive element 157;
also see evidentiary reference Ahn Fig. 3A conductive pixel electrode element 118, insulator element 144, and conductive element 122, and see [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).
The pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Park is incorporated as a pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Jia and Kikuchi and Chen. The combination discloses the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Park as a pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Jia and Kikuchi and Chen, wherein the combination discloses the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor because the combination provides an oxide semiconductor material conductive storage capacitor electrode which allows transmittance in the area of the storage capacitor electrode and can be formed in a wide area without deterioration (see Park [0063]), further the storage capacitance formed with the pixel electrode can stably maintain a video signal voltage to the pixel electrode (see evidentiary reference Ahn [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).

9.	Regarding Claim 3, Jia and Kikuchi and Chen and Park disclose the display panel according to Claim 1, wherein the light emitting area is further provided with a second electrode layer (see Park Fig. 13 second electrode layer element 157 under the light emitting area overlapping the pixel electrode element 191 and OLED element 370, see [0086] “Similar to the second semiconductor 154b, the storage electrode 157 containing polysilicon may also be formed on the blocking layer 111. The storage electrode 157 may be doped like the source area 153b to serve as a conductor.”), the second electrode layer and the first electrode layer form the pixel capacitor (see Park conductive element 191, insulator elements 180b,140, and conductive element 157;
also see evidentiary reference Ahn Fig. 3A conductive pixel electrode element 118, insulator element 144, and conductive element 122, and see [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).
Jia and Kikuchi and Chen and Park as previously combined do not appear to explicitly disclose the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer.
Park further discloses the second electrode layer and the active layer are disposed on a surface of a same film layer (elements 157 and 154 both disposed on element 111) and are made of same material as the active layer (see Park [0086] “Similar to the second semiconductor 154b, the storage electrode 157 containing polysilicon may also be formed on the blocking layer 111”).
	The material relationship between the active layer and the second electrode layer as taught by Park is incorporated as the material relationship between the active layer and the second electrode layer of Jia and Kikuchi and Chen and Park.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer as taught by Park as the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer of Jia and Kikuchi and Chen and Park because the combination provides an oxide semiconductor material conductive storage capacitor electrode which allows transmittance in the area of the storage capacitor electrode and can be formed in a wide area without deterioration (see Park [0063]), further the storage capacitance formed with the pixel electrode can stably maintain a video signal voltage to the pixel electrode (see evidentiary reference Ahn [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).

10.	Regarding Claim 5, Jia and Kikuchi disclose the display panel according to Claim 1, wherein material of the first electrode layer comprises one or a combination of IZO and ITO (see Jia [0043] “The transparent and electrically conductive layer is made of a transparent and electrically conductive material, such as ITO, TO, IZO and ITZO.”).
11.	Regarding Claim 6, Jia and Kikuchi disclose the display panel according to Claim 5, wherein material of the second metal layer comprises Cu (see Jia [0044] “the second metal layer … Cu”).

12.	Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as obvious over Jia et al. (US 2013/0200377 A1), hereinafter as Jia, in view of Chen (US 2007/0072348 A1), in view of Park et al. (US 2017/0025447 A1), hereinafter as Park.
[Ning (US 2015/0303222 A1), and Ahn et al. (US 2006/0146245 A1), hereinafter as Ahn, are utilized herein as evidence]

13.	Regarding Claim 7, insofar as the claim can be interpreted and understood despite the 112 issues, Jia disclose a display panel (see Figs. 1, 2A-2C, “Labeled Fig. 2C” above, and at least [0029] “a display panel”), comprising:
a substrate (element 110,111, see [0033] “the first substrate 110 may be, for example, a TFT array substrate” and [0048] “The TFT array substrate comprises the substrate 111”) and thin film transistors arrayed on the substrate (see [0048] “The TFT array substrate comprises the substrate 111 and the plurality of TFTs disposed thereon”);
wherein a source and/or a drain of each of the thin film transistors comprises a first electrode layer (labeled element “First Electrode Layer” of each of the element 116 side and 117 side, see [0042-0043] “a transparent and electrically conductive layer and a second metal layer” and Figs. 2B-2C transparent conductive electrode layer is formed and patterned to form portions of the source, drain, pixel electrodes, and common electrodes) and a second metal layer (labeled element “Second Metal Layer”, see [0044] “the second metal layer”), wherein:
the first electrode layer is a transparent electrode layer, and an electrode layer of the source or the drain extends to a pixel opening area of the display panel (see Fig. 2C and [0042-0043] electrode layer of the drain element 117 formed integrally with pixel electrode element 1151 extends to the pixel opening area, area not covered by at least the second metal layer, of the display panel);
the source and the drain are set as an overlay layer of the first electrode layer and the second metal layer (see “Labeled Fig. 2C” above, element “Second Metal Layer” as an overlay above the element “First Electrode Layer”), the first electrode layer of the source or the drain extends to serve as a pixel electrode of a light-emitting device (see “Labeled Fig. 2C” above, first electrode layer of the drain extends to the light emitting area of the pixel electrode element 1151 to serve as a pixel electrode of a light-emitting device, see [0042] “pixel electrodes 1151”).
Jia does not appear to explicitly disclose the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device and an electrode constituting a pixel capacitor.
	Chen discloses wherein the display panel is an organic light emitting diode (OLED) display panel (see Fig. 6 and [0018] “OLED panel 600”), the pixel opening area corresponds to a light emitting area of the OLED display panel (pixel opening area between elements 220 corresponds to the light-emitting area, see [0018] “the light of the OLED 222 emits”), and an electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device (element 218 of the drain extends to the light emitting area to serve as an anode of the OLED device, see “an organic light emitting diode (OLED) is formed on the transparent electrode 218 to complete the OLED panel 600” – note the bottom electrode of an OLED is named “anode”).
The type of display as taught by Chen is incorporated as the type of display of Jia. The combination discloses wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device (see Jia Fig. 2C the element 1151 extending from the drain side corresponds to Chen element 218).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device as taught by Chen as wherein the display panel is an organic light emitting diode (OLED) display panel, the pixel opening area corresponds to a light emitting area of the OLED display panel, and the first electrode layer of the source or the drain extends to the light emitting area to serve as an anode of an OLED device of Jia because the combination provides a cost effective display structure of an OLED type (see Chen [0020] “the present invention is able to decrease manufacturing costs and simplify the manufacturing process”);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known display type for another for which the two are provided as alternatives to obtain predictable results (see Chen [0020] “the present invention is able to decrease manufacturing costs and simplify the manufacturing process. In addition, the present invention can be applied in a low temperature polycrystalline silicon TFT (LTPS TFT) array LCD panel manufacturing process”).
Jia and Chen do not appear to explicitly disclose the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor.
Park discloses the anode of an OLED to serve as an electrode constituting a pixel capacitor (see Fig. 13 anode element 191 of an OLED element 370 to serve as a first electrode constituting a pixel capacitor conductive element 191, insulator elements 180b,140, and second electrode conductive element 157;
also see evidentiary reference Ahn Fig. 3A conductive pixel electrode element 118, insulator element 144, and conductive element 122, and see [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).
The pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Park is incorporated as a pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Jia and Chen. The combination discloses the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Park as a pixel capacitor formed between the anode of the OLED which is a first electrode of the pixel capacitor having an insulating layer between a second electrode of the pixel capacitor of Jia and Chen, wherein the combination discloses the first electrode layer of the source or the drain to serve as an electrode constituting a pixel capacitor because the combination provides an oxide semiconductor material conductive storage capacitor electrode which allows transmittance in the area of the storage capacitor electrode and can be formed in a wide area without deterioration (see Park [0063]), further the storage capacitance formed with the pixel electrode can stably maintain a video signal voltage to the pixel electrode (see evidentiary reference Ahn [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).

14.	Regarding Claim 9, Jia and Chen and Park disclose the display panel according to Claim 8,  wherein the light emitting area is further provided with a second electrode layer(see Park Fig. 13 second electrode layer element 157 under the light emitting area overlapping the pixel electrode element 191 and OLED element 370, see [0086] “Similar to the second semiconductor 154b, the storage electrode 157 containing polysilicon may also be formed on the blocking layer 111. The storage electrode 157 may be doped like the source area 153b to serve as a conductor.”), the second electrode layer and the first electrode layer form the pixel capacitor (see Park conductive element 191, insulator elements 180b,140, and conductive element 157;
also see evidentiary reference Ahn Fig. 3A conductive pixel electrode element 118, insulator element 144, and conductive element 122, and see [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).
Jia and Kikuchi and Chen and Park as previously combined do not appear to explicitly disclose the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer.
Park further discloses the second electrode layer and the active layer are disposed on a surface of a same film layer (elements 157 and 154 both disposed on element 111) and are made of same material as the active layer (see Park [0086] “Similar to the second semiconductor 154b, the storage electrode 157 containing polysilicon may also be formed on the blocking layer 111”).
	The material relationship between the active layer and the second electrode layer as taught by Park is incorporated as the material relationship between the active layer and the second electrode layer of Jia and Kikuchi and Chen and Park.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer as taught by Park as the second electrode layer and the active layer are disposed on a surface of a same film layer and are made of same material as the active layer of Jia and Kikuchi and Chen and Park because the combination provides an oxide semiconductor material conductive storage capacitor electrode which allows transmittance in the area of the storage capacitor electrode and can be formed in a wide area without deterioration (see Park [0063]), further the storage capacitance formed with the pixel electrode can stably maintain a video signal voltage to the pixel electrode (see evidentiary reference Ahn [0058] “the overlapping portion between the common electrode 122 and the pixel electrode 118 is provided with a storage capacitor for stably maintaining a video signal voltage applied to the pixel electrode 118”).

15.	Regarding Claim 11, Jia and Chen and Park disclose the display panel according to Claim 7, wherein material of the first electrode layer comprises one or a combination of IZO and ITO (see Jia [0043] “The transparent and electrically conductive layer is made of a transparent and electrically conductive material, such as ITO, TO, IZO and ITZO.”).

16.	Regarding Claim 12, Jia and Chen and Park disclose the display panel according to Claim 11, wherein material of the second metal layer comprises Cu (see Jia [0044] “the second metal layer … Cu”).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818